DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-6, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui) in view of Meyer et al., (US Pat. Appln. Pub. 2014/0264914, hereinafter Meyer) and Eldridge et al., (US Pat. 6727579, hereinafter Eldridge).

A.	Regarding claim 2, Moussaoui discloses a Package Structure (PS), comprising:
a bottom package (see package/module 506/206 in Fig. 5/2; para 0014, 0023) comprising: 
a substrate layer having a top surface and conventional metal contact pad/trace (shown as metallization trace/pad on a bottom portion in 506 comprising one of conventional printed circuit board/PCB substrate layer having the metal contact pad/trace thereon on a top surface of the one of the PCB substrate layers, the contact pads/traces not numerically referenced in Fig.5, the PCB substrate layer at the bottom portion of 506 not shown in Fig. 5- for example, see similar PCB substrate layer 102 shown in Fig. 2; see para 0023) on the top surface; and 
a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the top surface of the substrate, a hole formed at least partially through the molded layer to expose the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023); and 
an upper device mounted over the molded layer, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate, the lead being inserted through the hole (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to the metal contact pad
(Fig. 2, 5).                                                           
Moussaoui does not explicitly teach: a) the hole being laser-drilled, and b) an inner wall of the hole comprising the molded layer, the molded layer exposed at the hole.
a)	Meyer teaches a molded PS having conventional laser-drilled via holes through an encapsulated/ molded layer (35 and 21’ respectively in Fig. 2-3; para 0039) providing the desired via dimensions and profile.   
b) 	Eldridge teaches a PS having a variety of through-hole connections including a configuration wherein an inner wall of a hole in a packaging substrate (see 2004 and 2002 respectively in Fig. 20B; col. 91, line 30- col. 92, line 45) comprises the packaging substrate being exposed at the hole, providing improved inspection and rework capability.
		 
	Moussaoui, Meyer and Eldridge are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Meyer, so that the hole dimensional/profile accuracy and precision and the inspection and rework capability can be improved in Moussaoui’s PS. 

B.		Regarding claim 2, line 5, the limitations “...a laser-drilled hole…”, are taken to 
be product-by- process limitations, it is the patentability of the claimed product an only 
the final product/structure is relevant, not a method of forming the hole by “laser drilling”, 
“etching”, “punching or mechanical drilling”, etc. Therefore, when the prior art discloses
a product which reasonably appears to be identical with or only slightly different than the 
product claimed in a product-by-process claim, a rejection based on sections 102 or
1093 is fair.
Note that a “product by process’ claim is directed to the product per se, no matter how 
actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173
USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re
Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal 
with this issue); and In re Marrosi et al., 218 USPQ 2839, all of which make it clear that 
it is the patentability of the final product per se which must be determined in a “product
by process’ claim, and not the patentability of the process, and that an old or obvious
product produced by a new method is not patentable as a product, whether claimed in 
“product by process” claims or not. Note that applicant has the burden of proof in such 
cases, as the above case law makes clear.

Regarding claims 3-4, Moussaoui, Meyer and Eldridge teach substantially the entire claimed structure as applied to claim 2 above, wherein Moussaoui further teaches an embodiment (see Fig. 2) comprising a circuitry on the substrate, the molded layer encapsulating the circuitry (for example, see power devices circuitry on a bottom metallization/PCB encapsulated by 112 in Fig. 2; para 0014-0019), the circuitry comprising multi-phase power supply/switching circuitry electrically connected to the substrate, as required by high power application specific  IC/processor device applications (para 0019-0020).

Regarding claims 5-6 respectively, Moussaoui, Meyer and Eldridge teach substantially the entire claimed structure as applied to claim 2 above, wherein Eldridge teaches a) there is a space between a sidewall of a hole and a lead/wire (see 2004 and 2024 respectively in Fig. 20B; col. 91, line 32- col. 92, line 25), and b) the hole being wider than the lead/wire (see 2004 and 2024 respectively in Fig. 20B). 

Regarding claims 9-10 respectively, Moussaoui, Meyer and Eldridge teach substantially
the entire claimed structure as applied to claim 2 above, wherein Moussaoui further teaches:
the lead comprising a variety of shapes and sizes including the lead comprising  a shape/configuration in a form of a staple lead having a thickness and a width greater than the thickness (for example, see 108/402 in Fig. 1/4; para 0013, 0022); and 
the leads comprising a plurality of staple leads including the lead and a second lead, the plurality of staple leads disposed about a perimeter of the upper device (for example, see 202, 108, 402 in Fig. 2, 1 and 4 respectively; para 0013, 0014, 0022).

Regarding claim 11, Moussaoui, Meyer and Eldridge teach substantially the entire claimed structure as applied to claim 2 above, wherein Moussaoui further teaches at least one component comprising conventional an inductor or a transformer in a form of a device package, as per circuit requirements (para 0014-0017, 0019-0020).

Regarding claim 15, Moussaoui, Meyer and Eldridge teach substantially the entire 
Claimed structure as applied to claim 2 above, wherein Moussaoui further teaches an 
embodiment (see Fig. 2) comprising the substrate having a bottom surface opposite the
top surface, the bottom surface comprising a plurality of pads (see metallization areas 
under 202, PCB and the MOSFET lead in Fig.2,also see exposed lead areas 402 in Fig. 
4; para 0014, 0022) to connect to an external device for further surface mount 
connection, as required.

3.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui), Meyer et al., (US Pat. Appln. Pub. 2014/0264914, hereinafter Meyer), Eldridge et al., (US Pat. 6727579, hereinafter Eldridge) and further in view of Haba et al., (US Pat. 7939934, hereinafter Haba).

Regarding claims 7-8 respectively, Moussaoui, Meyer and Eldridge teach substantially
the entire claimed structure as applied to claim 2 above, except: a) a gap between an
end of the lead and the metal contact pad, a conductive material disposed in the gap and 
providing an electrical or thermal connection between the lead and the metal contact 
pad, and b) the conductive material comprises solder.
Haba teaches a PS having a post/pin-hole connection wherein a) there is a gap
between an end of the lead and the metal contact pad, a conductive material disposed in 
the gap and providing an electrical or thermal connection between the lead and the metal 
contact pad (see the configuration of the post and a metallization/pad at a bottom of 
1773 and 1730 respectively in Fig. 24B; col. 22, lines 40-67), and b) the conductive 
material comprises solder (col. 22, line 63) providing enhanced bonding strength.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Meyer and Moussaoui’s PS. 

4.	Claims 16, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui) in view of Eldridge et al., (US Pat. 6727579, hereinafter Eldridge).

Regarding claim 16, Moussaoui discloses a Package Structure (PS), comprising:
a bottom molded package (see encapsulated package/module 506/206 in Fig. 5/2; para 0013, 0014, 0023), and  
an upper device mounted over the bottom molded package, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate, the lead partially through a hole (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) in bottom package to electrically or thermally connect to a the metal contact pad (see bottom of via holes 544/548 having conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023)                                                                      
(Fig. 2, 5).
Moussaoui does not explicitly teach: a) the lead being in a form of a staple lead having a 
thickness and a width greater than the thickness, and b) the hole comprising an exposed
molded side wall. 
a) 	Moussaoui further teaches the lead comprising a variety of shapes and sizes including the lead comprising a shape/configuration in a form of a staple lead having a thickness and a width greater than the thickness (for example, see 108/402 in Fig. 1/4; para 0013, 0022), and 
b) Eldridge teaches a PS having a variety of through-hole connections including a configuration wherein an inner side wall of a hole in a packaging substrate (see 2004 and 2002 respectively in Fig. 20B; col. 91, line 30- col. 92, line 45) is exposed at the hole, providing improved inspection and rework capability.
	Moussaoui and Eldridge are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Eldridge, so that the inspection and rework capability, bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claim 17, Moussaoui and Eldridge teach substantially the entire claimed 
structure as applied to claim 16 above, wherein Moussaoui further teaches:
- an embodiment (see Fig. 2) comprising a circuitry on a substrate, the molded layer encapsulating the circuitry (for example, see power devices circuitry on a bottom metallization/PCB encapsulated by 112 in Fig. 2; para 0014-0019); and 
- wherein the staple lead (lead) is inserted into a hole in the molded layer to electrically or thermally connect to the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023).

Regarding claim 21, Moussaoui and Eldridge teach substantially the entire claimed 
structure as applied to claim 16 above, wherein Moussaoui teaches including a plurality of staple leads including the staple lead a second staple lead, the plurality of staple leads disposed about a perimeter of the upper device (for example, see 202, 108, 402 in Fig. 2, 1 and 4 respectively; para 0013, 0014, 0022). circuitry on the substrate, the molded layer encapsulating the circuitry, wherein the circuitry comprises switching circuitry electrically connected to the substrate.

Regarding claim 22, Moussaoui discloses a Package Structure (PS), comprising:
a bottom package (see package/module 506/206 in Fig. 5/2; para 0014, 0023) comprising: 
a substrate layer having a top surface and conventional metal contact pad/trace (shown as metallization trace/pad on a bottom portion in 506 comprising one of conventional printed circuit board/PCB substrate layer therein  having the metal contact pad/trace thereon on a top surface of the one of the PCB substrate layer, the contact pads/traces not numerically referenced in Fig.5, the PCB substrate layer at the bottom portion of 506  not shown in Fig. 5- for example, see similar PCB substrate layer 102 shown in Fig. 2; see para 0023) on the top surface; and 
a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the top surface of the substrate layer, a hole formed at least partially through the molded layer to expose the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023); and 
an upper device mounted over the molded layer, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate layer, the lead being inserted through the hole (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to the metal contact pad                                                                       
(Fig. 2, 5). 
Moussaoui does not explicitly teach: a) an inner wall of the hole comprising the molded layer, the molded layer exposed at the hole.
Eldridge teaches a PS having a variety of through-hole connections including a configuration wherein an inner wall of a hole in a packaging substrate (see 2004 and 2002 respectively in Fig. 20B; col. 91, line 30- col. 92, line 45) comprises the inner wall of the packaging substrate being exposed at the hole, providing improved inspection and rework capability.      
Moussaoui and Eldridge are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Eldridge, so that the inspection and rework capability can be improved in Moussaoui’s PS. 

Regarding claim 23, Moussaoui and Eldridge teach substantially the entire claimed 
structure as applied to claim 22 above, wherein Moussaoui further teaches an
embodiment (see Fig. 2) comprising a circuitry on the substrate, the molded layer 
encapsulating the circuitry (for example, see power devices circuitry on a bottom
metallization/PCB encapsulated by 112 in Fig. 2; para 0014-0019), the circuitry
comprising multi-phase power supply/switching circuitry electrically connected to the
substrate, as required by high power application specific  IC/processor device 
applications (para 0019-0020).

5.	Claims 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui),  Eldridge et al., (US Pat. 6727579, hereinafter Eldridge) and further in view of Haba et al., (US Pat. 7939934, hereinafter Haba).

Regarding claims 18-20 respectively, Moussaoui and Eldridge teach substantially the
entire claimed structure as applied to claim 16 above, except: a) a space between a 
sidewall of the hole and the lead, b) a gap between an end of the lead and the metal 
contact pad, a conductive material disposed in the gap and providing an electrical or 
thermal connection between the lead and the metal contact pad, and c) the conductive 
material comprises  solder.
	Haba teaches a PS having a post/pin-hole connection wherein a) there is a space
between a sidewall of a hole and a lead, b) a gap between an end of the lead and the 
metal contact pad a conductive material disposed in the gap and providing an electrical 
or thermal connection between the lead and the metal contact pad (see the 
configuration of sidewall of 1773, the post 1746 and a metallization/pad at a bottom of
1773 respectively in Fig. 24B; col. 22, lines 40-67), and c) the conductive 
material comprises solder (col. 22, line 63) providing enhanced bonding strength.
Moussaoui, Eldridge and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eldridge and Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claim 24, Moussaoui and Eldridge teach substantially the entire claimed 
structure as applied to claim 22 above, except: a) a gap between an end of the lead and 
the metal contact pad, a conductive material disposed in the gap and providing an 
electrical or thermal connection between the lead and the metal contact pad.
Haba teaches a PS having a post/pin-hole connection having a gap between an end 
of the lead and the metal contact pad a conductive material disposed in the gap and  
providing an electrical or thermal connection between the lead and the metal contact 
pad (see the configuration of sidewall of 1773, the post 1746 and a metallization/pad at a 
bottom of 1773 respectively in Fig. 24B; col. 22, lines 40-67) providing enhanced 
bonding strength.
Moussaoui, Eldridge and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eldridge Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Eldridge and Moussaoui’s PS. 
Response to Arguments
6.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.			Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Tech Center 2800